Title: Charles Adams to John Adams, 6 December 1793
From: Adams, Charles
To: Adams, John


My dear Father
New York Decr 6 1793.
The very interesting situation of our Country at present cannot fail to call forth the serious reflections of those who are anxious for its wellfare What we are destined to can only with certainty be divulged by the operation of time. Individuals reason from the experience of past ages and often draw different conclusions from the same premises. We are as yet but a young Country. Yet we have gone through some ordeals to gain experience, but we must go through many more before a Government can be established in this Country sufficiently energetic to act with a proper dignity both towards foreigners and our own citizens. We boast of freedom of security to our persons property and reputation and yet we do not find that the laws are always executed in such a manner as to secure what we boast of or to punish invaders upon those rights Through the negligence timidity or design of men who ought to exert themselves to give just and good laws their proper operation we are daily exposed to gross invasions. Through the unwillingness of men of reputation to come forward to State truths to the people we are often exposed to the rash proceedings of an ignorant Mob. Many instances of these serious facts may be exhibited. This City has from time to time subjected to the lawless depredations of the mob, and The instigators have as often been overlooked and have passed without the punishments due to their crimes. The reasons assigned for this lenity are that it is better to let such conduct pass unnoticed than to irritate the minds of people by severe punishment But surely examples ought to be made or the evil will increase with double rapidity. We have of late had an alarming instance fury of a mob in this City A young man was indicted at the last Court of Oyer and Terminer for a rape Upon the trial no evidence was given to convict him of the crime and the jury gave a verdict Not guilty. During the course of this trial The people in the Galleries to applaud or hiss as it suited their fancy The Counsel for the Prisoner were insulted in the most gross manner in open Court Yet the judges either did not dare or neglected to punish this contempt. In the evening a mob collected and very composedly pulled down a half dozen houses The Mayor to whom much praise is due as an active and determined Magistrate did what was in his power to quell the riot but he was hindered in the execution of his office and obtained nothing but bruises and kicks The next day threats were heard in the City against the Counsel for the prisoner They were told their houses would be pulled about their ears One man said he would show them how those things were done in France The Governor promised that the Militia should be called out to protect them. Evening came on and no signs of Militia were seen and they were obliged to quit their houses for safety. It is said the Governor never ordered them out If he did they disobeyed his orders This is not probable as by late appointments he has the Militia officers at his beck all the principal officers being chosen from his band. The mob contented themselves with tearing down six or seven more houses that evening and then disbanded in a very orderly manner. Luckily the freak of pulling down half the City did not take them or I see no impediment to the execution. Notwithstanding all this no prosecutions no indictments no commitments have been heard of. It is said These were houses of ill fame, but they were no less private property and as such should be protected. If once the principle is admitted that the mob according to their whims have a right to destroy and execute their vengeance; whose person or property is safe? But no pains are taken to oppose such conduct and when the Citizens see or hear of such fracâ’s they stare and wonder what has got into the people. Where are we to look for remedies for these outrages if men who have it in their power to prevent them sit still and wink at them? We are in danger of having many evil examples set us by the number of unprincipled foreigners who are daily pouring in upon us and they will no doubt be made tools to serve party purposes If then such violence is not nipped in the bud we have but a melancholy prospect before us—

By The last Federal Militia Law—the appointment of Officers is left to the different States. I have doubts respecting the policy of this measure. If it is true as has been suggested That the office of Governor of a State from its nature leads the persons holding such office to an opposition of the Federal Government is it not placing a very dangerous weapon in the hands of those who unless they are more disinterested than mankind in general will not act with energy in support of the Federal cause? I do not know whether these ideas are perfectly just, they are such as have occured to me and if I am wrong I wish to be corrected.
Adieu my dear Sir / Beleive me your affectionate son
Charles Adams
